Title: From Thomas Jefferson to James Barbour, 11 May 1821
From: Jefferson, Thomas
To: Barbour, James


Dear Sir
Monticello
May 11. 21.
On my return from Bedford I find here your favor of Apr. 30. I have no reciept for brewing, & I much doubt if the operations of malting & brewing could be succesfully performed from a reciept. if it could, Combrune’s book on the subject would teach the best processes: and perhaps might guide to ultimate success with the sacrifice of 2. or 3. trials a capt Miller now of Norfolk, but who passes much of his time with Charles Bankhead in Spotsylvania, was during the late war, confined by the Executive to our neighborhood, perhaps indeed by yourself I took him to my house. he had been a brewer in London and undertook to teach both processes to a servt of mine, which during his stay here & on one or two visits afterwards in the brewing season, he did with entire success. I happened to have a servant of great intelligence and diligence both of which are necessary. we brew 100. galls of ale in the fall & 300. galls in the spring, taking 8. galls only from the bushel of wheat the public breweries take 15. which makes their liquor meagre and often vapid. we are now finishing our spring brewing. if you have a capable servt and he were to attend our fall brewing, so as to get an idea of the manual operation, Combrune’s book with a little of your own attention in the beginning might qualify him.With my congratulations on the revolution of Italy & it’s consequence of representative government to the whole of the continent of Europe I salute you with friendship & respect.Th: Jefferson